Allen, J.
The charge of his Honor excepted to by the defendant is , not an accurate statement of the law as he at first applied the definition of larceny, in which there must be a wrongful taking, to the crime of embezzlement, but this was not prejudicial to the defendant, because he immediately follows it with the instruction that there was no evidence to support the charge, and he then instructed the. jury correctly as to the only question in controversy, and that is as to whether the plaintiff did actually appropriate the money to his own use.
It also appears from other parts of the charge that his Honor stated fully the contentions of the plaintiff and the defendant, and directed the minds of the jury to the fact really in controversy, as to whether the plaintiff had appropriated the money to his own use or not.
Upon a review of the whole record, we find no reversible error.
No error.